DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species I corresponding to claims 1-7 and 9-14 in the reply filed on 05/20/2022 is acknowledged.

Information Disclosure Statement
	The Information disclosure statement of 03/30/2020 has been received and reviewed.
Claim Objections
Claims 9-10 and 14 objected to because of the following informalities:  
Claim 9, line 5, “at least one galley insert” and “a group” should be “the at least one galley insert” and “the group”.
Claim 10, line 2, “continously” should be “continuously”.
Claim 11, line 4, “an aircraft trolley” should be “the aircraft trolley”.
Claim 14 is replete with errors similar to the errors of claims 9 and 11.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the group" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the drive" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the drive" in lines 1 and 2 and “the movement” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the deeper region" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-3, 6-7, 9-10, 12, and 14 are rejected due to their dependency on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7,  9-10, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20160258188 to Vandewall et al. (Vandewall).
Regarding claim 1, Vandewall discloses:
A lock-monitoring device (100) for a galley module (fig 1) of an aircraft (fig 6), comprising: a multiplicity of locking elements (310a/b); a multiplicity of sensors (326a/b); and a signal-processing unit (340, see paragraph 0051); wherein the locking elements are configured to be moved, in a mounted state, from a release position (fig 2B) into a locking position (fig 2A); and wherein the locking elements are configured to secure, in the locking position, at least one galley insert in a receptacle region and to release the galley insert in the release position (fig 1 and 2a-b), wherein galley insert is selected from the group consisting of aircraft trolleys and standard units (126a-d); wherein the sensors are configured to sense at least the locking positions of the locking elements and to transmit a locking signal to the signal-processing unit (see paragraph 0047); and wherein the signal-processing unit is configured to generate a lock status display on the basis of the locking signals (see paragraphs 0046 and 0047, light 320a/b). Note: Vandewall teaches in paragraph 0058 the use of multiple embodiments in any combination as was applied in claim 1.
Regarding claim 2, Vandewall discloses:
The lock-monitoring device according to claim 1, further comprising a display apparatus (224) configured to display the lock status display (opening configured to display lock status).
Regarding claim 3, Vandewall discloses:
The lock-monitoring device according to claim 1, wherein at least some of the locking elements are embodied with a drive (312a/b) configured to move the locking elements at least from the release position into the locking position.
Regarding claim 4, Vandewall discloses:
The lock-monitoring device according to claim 1, wherein the drive is configured to be integrated into a horizontal or vertical partition or subdivision of a galley structure (see fig 3).
Regarding claim 5, Vandewall discloses:
The lock-monitoring device according to claim 1, wherein the drive (334a/b) is equipped with an encoder (336a/b and 337a/b) configured to sense the movement of the drive (see paragraph 0051); wherein the encoder is configured to transmit a movement signal as a locking signal to the signal-processing unit (paragraph 0051); and wherein the signal-processing unit is configured to derive the locking position of the locking element from the sensing by the encoder (see paragraph 0051).
Regarding claim 6, Vandewall discloses:
The lock-monitoring device according to claim 1, wherein the locking elements are configured as pivotable locking levers (312a/b of locking element is pivotable, see paragraph 0035); and wherein the sensors each is configured to sense a relative position of the locking lever with respect to a base (see paragraph 0013).
Regarding claim 7, Vandewall discloses:
The lock-monitoring device according to claim 1, wherein the sensors are embodied as a sensor selected from the group consisting of Hall sensors, limit switches (326a/b), stop switches and capacitive sensors.
Regarding claim 9, Vandewall discloses:
A galley module (fig 1) for an aircraft (fig 6), comprising: a supporting structure (frame of walls seen in fig 1, 322a/b); and a lock-monitoring device according to claim 1; wherein the supporting structure has a multiplicity of receptacle regions (fig 1) for receiving at least one galley insert selected from a group consisting of aircraft trolleys and standard units (see fig 1); wherein the locking elements are movably attached to the supporting structure (see fig 1 and 3).
Regarding claim 10, Vandewall discloses:
The galley module according to claim 9, wherein the sensors and the signal- processing unit are configured to sense a lock state continuously (see fig 3).
Regarding claim 12, Vandewall discloses:
The galley module according to claim 9, further comprising a flight attendant monitor (328); and wherein the lock status display is configured to be displayed on an additional separate monitor (328; lock status display is displayed locally and on 328, see paragraph 0049).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160258188 to Vandewall et al. (Vandewall) in view of US 20160257407 to Vandewall et al. (Vandewall 2).
Regarding claim 11, although Vandewall doesn’t explicitly disclose:
The galley module according to claim 9, wherein at least some of the receptacle regions have a receptacle depth so that two or more aircraft trolleys can be accommodated one behind the other; and wherein intermediate bolts are additionally provided for securing an aircraft trolley which is located in the deeper region; the galley module further comprises sensors configured to sense a state of the intermediate bolts. 

Vandewall 2 teaches that it is well known in the art for at least some of the receptacle regions have a receptacle depth so that two or more aircraft trolleys can be accommodated one behind the other (see paragraph 0002 and fig 2); and wherein intermediate bolts (206a) are additionally provided for securing an aircraft trolley which is located in the deeper region (fig 2); It would have been obvious for a person of ordinary skill in the art before the effective filing date of the current invention to combine the teachings of Vandewall 2 into Vandewall at least because doing so provides more storage room to allow for more galley carts to be stored on an aircraft. 

Although Vandewall 2 doesn’t explicitly disclose: 
the galley module further comprises sensors configured to sense a state of the intermediate bolts. 
Vandewall teaches that it is well known in the art for sensors (326a/b) configured to sense a state of intermediate bolts (310a/b). It would have been obvious for a person of ordinary skill in the art before the effective filing date of the current invention to combine these teachings at least because doing so provides added security by monitoring the state of a latch or bolt electronically to prevent undesired accidents.


Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160258188 to Vandewall et al. (Vandewall).
Regarding claim 13, although Vandewall doesn’t explicitly disclose the method  for monitoring a lock state for a galley module of an aircraft, Vandewall teaches the structure necessary for such method as rejected in claim 1 above. It would have been obvious for a person of ordinary skill in the art before the effective filing date of the current invention to use the lock monitoring device of Vandewall in the method of claim 13.
Regarding claim 14, although Vandewall doesn’t explicitly disclose a computer-readable medium on which a program element for controlling an apparatus according to claim 1 is stored, which, when executed by a processor unit, is configured to execute a method, Vandewall discloses a high-level system 1120 such as  electrical system 1126 (see paragraph 0056). It is known in the art that aircraft electrical systems contain computer-readable mediums on which a program element for controlling an apparatus is stored and executed by a processor unit. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the current invention for the electrical system to contain the elements described in claim 14, as well as to execute the method of claim 14 which Vandewall discloses (see rejection of claim 13 above).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yahya Sidky whose telephone number is (571)272-6237. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Y.S./Patent Examiner, Art Unit 3675                                                                                                                                                                                                        
/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675